948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Eileen G.C. EVANS, Appellant,v.GEORGE HYMAN CONSTRUCTION COMPANY, et al.
No. 90-7132.
United States Court of Appeals, District of Columbia Circuit.
Oct. 22, 1991.Rehearing Denied Jan. 10, 1992.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for a temporary stay of appeal and the response thereto;  the motion for expedited ruling on the motion for temporary stay of appeal and for extension of time to file brief;  the motions for leave to file motions to dismiss out of time;  and the motions to dismiss, the response thereto, and the reply, it is


2
ORDERED that the motions to dismiss be granted.   There are no extraordinary circumstances excusing appellant's failure to comply with the requirements pertaining to the filing of briefs found in D.C.Cir.Rule 11(f).   See HBZ Communications, Inc. v. FCC, 825 F.2d 516, 518 (D.C.Cir.1988);   Community Coalition for Media Change v. FCC, 646 F.2d 613, 616 (D.C.Cir.1980).   It is


3
FURTHER ORDERED that the remaining motions be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.